Citation Nr: 1521942	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  04-41 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person.  

2.  Whether the Veteran is competent to handle disbursement of her VA compensation.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training in the Alabama National Guard from September 2000 to November 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied special monthly compensation for aid and attendance and housebound status. 

In February 2006, the RO granted special monthly compensation under 38 U.S.C.A. § 1114 (s). 

In November 2007 and July 2008, the Board remanded the claim for further development, and it is now before the Board for adjudication.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that in March 2015, the attorney representing the Veteran in this case attempted to withdraw such representation after the appeal was certified to the Board.  In April 2015, the Board informed the attorney a representative's right to withdraw services after an appeal has been certified to the Board is governed by Rule 608 of the Board's Rules of Practice.  38 C.F.R. § 20.608.  The decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  The representative must first file a motion for withdrawal with the Board showing good cause for the withdrawal.  In response to this request, the representative submitted an April 2015 motion to withdraw for good cause, in which he indicated that the Veteran contacted him and expressed very clearly that she did not wish to be represented by the attorney any longer.  The Board finds that good cause has been shown, and the Veteran's appeal may move forward, without representation.

The issue of whether the Veteran is competent to handle disbursement of her VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include interstitial cystitis rated as 60 percent disabling; and, major depressive disorder associated with interstitial cystitis, rated as 100 percent disabling.  The Veteran is also receiving SMC under 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350(i) on account of major depressive disorder rated 100 percent and additional service-connected disability of interstitial cystitis, independently ratable at 60 percent or more from November 29, 2000.  

2.  The Veteran is not blind, nor does she have loss of use of both feet or one hand and one foot as the result of her service-connected psychiatric disability and/or cystitis; she is not bedridden or helpless due to her service-connected psychiatric disability and/or cystitis.

3.  The Veteran is not permanently confined to her home due to her service-connected psychiatric disability and/or cystitis.

4.  The Veteran does not require the regular aid and attendance of another person to assist her in the daily activities of living or to protect her from the hazards of her environment as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person have not been met at any period covered by this claim.  38 U.S.C.A. 
§§ 1114; 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2002, prior to the August 2003 rating decision that is the subject of this appeal.  At the time that letter was issued, entitlement to service connection for depressive disorder and a bladder condition had not yet been established.  Accordingly,  the December 2002 letter provided notice of how to substantiate the underlying claim of service connection as service connection must be established prior to obtaining SMC.  The letter, in pertinent part, informed the Veteran of what was necessary to substantiate her current claims, what information and evidence she must submit, what information and evidence will be obtained by VA.  The letter did not specifically provide information and evidence used by VA to determine disability rating(s) and effective date(s); but that is harmless error as the claim for Aid and Attendance is denied and therefore no initial rating or effective date will be assigned.  The Veteran's claim for Aid and Attendance was readjudicated in a November 2004 Statement of the Case and Supplemental Statements of the Case from February 2006, April 2010, and July 2013.  The criteria for establishing entitlement to Aid and Attendance were provided in all of those documents.  

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her SMC claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist the claimant in the development of her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claim and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence showing that she requires regular aid and attendance due to her service-connected disabilities. 

Pursuant to the Board's November 2007 and July 2008 remand directives, the RO obtained the Veteran's Social Security Administration (SSA) records and the Veteran underwent a VA examination in July 2011 to determine whether she was in need of the regular aid and attendance of another person due to her service-connected disabilities.  This examination report contains relevant findings specific to her claim.  Additionally, previous VA examinations of record from January 2005 and the medical records from SSA also contain relevant findings regarding her claim.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to the July 2011 examination, nor has the Veteran indicated her service-connected disabilities have worsened since the most recent examination.  The examiner indicated that the Veteran's claims file was not made available in conjunction with the examination; however, the Board's remands did not specifically direct that the examiner review the claims file and the examiner did not indicate that the questions posed could not be answered accurately with respect to the criteria for establishing entitlement to Aid and Attendance.  Moreover, the examiner answered all of the pertinent questions and provided adequate rationale based on the Veteran's reported history.  Another examination is therefore not necessary.  

In view of the foregoing, the Board finds that the evidence of record, to include the VA examination in this case, is adequate for adjudication of the Veteran's appeal. 

Moreover, all development directed by the Board's prior remands in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the duty to assist has been satisfied.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076 ; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  Inability of the claimant to dress and undress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In addition, determinations that the appellant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222 (1996). 

In this case, the Veteran's only service-connected disabilities are her major depressive disorder and her cystitis.

Records obtained from the Social Security Administration show that the Veteran has received treatment for her depression and cystitis from the VA since shortly after discharge from service.  These records also show that the Veteran has never been so helpless as to require the aid and attendance of another person due to her service-connected disabilities.  She is not bedridden, as evidenced by the numerous medical records showing outpatient treatment for her service-connected disabilities, as well as polyarthralgia, and acute injuries and maladies.  

A VA aid and attendance examination was conducted in July 2011.  The examiner noted that the Veteran was neither bedridden nor hospitalized.  The examiner noted that the Veteran is able to travel beyond the domicile.  The Veteran explained to the examiner that she needs help dressing and getting into the shower, but clarified that this is due to her arthritis.  She is able to prepare simple foods.  The Veteran indicated that her depression was a major cause of her being unable to function normally and was the most overwhelming of her disabilities, but admitted that it was her arthralgias that caused stiffness that limited her dexterity and compromised her physical strength.  At the time of the July 2011 examination, the Veteran reportedly needed help with dressing and bathing, but again, this was due to nonservice-connected arthralgias.  The Veteran could walk and perform other functions of daily living.  She is not confined to her dwelling.  

Regarding the functional limitations caused by her service-connected disabilities, the examiner found that the Veteran is able to dress herself and keep herself ordinarily clean and presentable with minimal sporadic assistance.  Due to her service-connected cystitis, she wore sanitary appliances overnight to attend to the wants of nature, but can change them herself.  Her service-connected depression required care and /or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment; however, her present living situation adequately addressed that need with her extended family unit in her present dwelling.  The examiner concluded that the Veteran's service-connected major depressive disorder did not require care and/or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  

Similarly, previous VA examination reports do not support a need for regular aid and attendance.  A January 2005 VA mental health examination notes the Veteran's reports that the medication she takes makes her drowsy which limits her participation in daily household chores and other daily activities.  However, the examination report makes clear that the Veteran is not rendered helpless or in need of regular aid and attendance as a result of the medication side effects.  The fact that the Veteran does less around the house due to drowsiness does not equate to an inability to tend to the wants of nature or an inability to dress, bathe, walk or protect herself.  This examination report also notes that the Veteran's parents help her out as needed to pay bills and provide other care.  The Veteran was able to attend the examination report and express her thoughts as well as provide insight into her disabilities.  She was fully oriented in all spheres.

A January 2005 VA genitourinary examination describes the Veteran's cystitis disability and the functional limitations associated with it.  The Veteran's quality of life is severely impacted by the need to continuously wear and change absorbent pads due to a urine leakage.  However this does not confine her to a bed or inhibit her ability to attend examinations and engage in activities of daily living according to the January 2005 examination report.  

Finally, in an October 2013 statement, the Veteran specifically reported that she is not in need of Aid and Attendance.  She reported that she recently graduated from a technical college for computer technology and reported that, despite her disabilities, she is capable of taking care of her own finances.  

Similarly, in a January 2014 statement, the Veteran explained that she initially applied for Aid and Attendance in 2010 because she was confined to a walker and wheelchair going through therapy for mobility purposes; i.e., not her service-connected cystitis or depression.  However, the Veteran reported that her mobility has gotten better and she has recovered from dependence from others with her mobility.  She also reported that the claim for aid and attendance was never for her mental capabilities.  While it appears that this statement is in support of her claim of competency to manage her own VA funds, it nonetheless shows that the Veteran admittedly is not entitled to aid and attendance due to her service-connected disabilities.  

In summary, the evidence of record, which includes VA examination reports, medical records from SSA and VA, and the Veteran's own statements, collectively shows that the Veteran is not in need of regular aid and attendance of another person due to her service-connected disabilities.  As noted above, the evidence reflects that any previous request for aid and attendance was due to nonservice-connected disabilities rather than the service-connected cystitis or depressive disorder. 

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran requires regular aid and attendance due to her service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

ORDER

SMC based upon the need for regular aid and attendance of another person is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

In a September 2013 rating decision, the RO determined that the Veteran was not competent to handle the disbursement of her VA funds.  In an October 2013 Notice of Disagreement (NOD), the Veteran expressed disagreement with the finding of incompetency to handle disbursement of her VA funds.  The RO has not yet issued a Statement of the Case as to the issue of whether the Veteran is competent to handle the disbursement of her VA funds.

The RO is now required to send the Veteran a Statement of the Case (SOC) as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).
Accordingly, the case is REMANDED to the RO for the following action:

Provide the Veteran with a Statement of the Case as to the issue of whether she is competent to handle disbursement of her VA funds in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


